DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tongue and groove (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US-2017/0103686).
	As to claims 1 and 13, A sign assembly adapted for attachment to a support surface, comprising:
a base 48; and a main member 30b, extending from the base, configured to support a sign 28 when the sign is selectively engageable and disengageable to the main member. (see White figure 6, paragraphs 0039, 0052).
	As to claim 2, White teaches a mount 52 adapted for mounting to the support surface and selectively engageable and disengageable with the base 30a. (see White figure 6, paragraph 0053).
	As to claim 3, The mount includes mounting surface 56, side walls 50, retaining walls 108 that engage the base 30a. (see figure 6, paragraph 0053).
	As to claim 4, the base 30a includes a surface 48 adjacent the sidewalls 108 and the main member 30b extends from the surface 48 (see figure 6, paragraph 0045).

Claim(s) 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mevi (US-2410989).
	As to claim 1, Mevi teaches A sign assembly adapted for attachment to a support surface, comprising:
a base 8; and
a main member 1, extending from the base, configured to support a sign when the sign is selectively engageable and disengageable to the main member. (see figure 1 and 4)
As to claims 5 and 6, Mevi teaches a brace arm 18 extending from the main member and configured to brace the sign assembly against the support surface, wherein the brace arm is selectively engageable and disengageable. (see Mevi figure 1).


Claims 1, 7-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visotcky (US-2007/0017131).
As to claims 1 and 7-10, Visotcky (US-2007/0017131) teaches a sign assembly with a main member, housing 26, attached to a base, i.e. the cross arm of the sign post (see Visotcky figure 1, paragraph 0025), with an accessory arm 22 for a light with a support end 23 connected to a main member 26 with a tongue 27 and groove 29 connection (see Visotcky figure 3, paragraph 0038).
As to claim 12, Visotcky further teaches a housing 24 for the light (see figure 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Visotcky (US-2007/0017131) in view of Chien (US-2019/0319470).
As to claim 11, Visotcky does not teach light, power, camera, and controller all combined together.  Chien teaches a night light combining a light, power source, camera, and controller, using off-the-shelf components. (see Chien abstract). It would have been obvious to one of ordinary skill in the art combine a light, power source, camera, and controller as taught by Chien, with an accessory in the assembly of Visotcky, in order to combine a camera with a light source to illuminate the scene for the camera.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mevi (US-2410989) in view of Rossi (US-2001/0308121).
As to claim 14, Mevi lacks a keyhole and slot connection.  Rossi teaches a sign with a keyhole slots 128, 156, 164 and pins 108, 110, 158, 162 for a key-hole-slot-pin-connection for attaching a sign to a main member (see Rossi figures 1-5, paragraphs 0051-0055).  It would have been obvious to one of ordinary skill in the art to include a keyhole slot and pin connection as taught by Rossi, on a sign assembly as taught by Mevi, in order to facilitate easier attachment and removal of changeable signs.

Claim 15-19 rejected under 35 U.S.C. 103 as being unpatentable over Visotcky (US-2007/0017131) in view of Parduhn (US-3854685).
As to claim 15-18, Visotcky (US-2007/0017131) teaches a sign assembly with a main member, housing 26, attached to a base, i.e. the cross arm of the sign post (see Visotcky figure 1, paragraph 0025), with an accessory arm 22 for a light with an elongate body with a free end and a support end 23 connected to a main member 26 with a tongue 27 and groove 29 connection (see Visotcky figure 3, paragraph 0038).
Visotcky does not teach a “mount” to which the “base” is connectable and removable.  Parduhn teaches a sign assembly with a mount 28 having a mounting surface 30, sidewalls 32, 34, retaining walls 36, 38 that define a space for receiving a base 24 (see Parduhn figures 3 and 4, column 3 lines 46-51).  It would have been obvious to make the cross arm of Visotcky connectable and removable with a mounting structure having sidewalls and retaining walls that define a space as taught by Parduhn, in order to make the base detachable and portable.
As to claim 19, Visotcky further teaches a housing 24 for the light (see figure 3).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Visotcky (US-2007/0017131) in view of Parduhn (US-3854685) and further in view of Silbernagel (US-4412396).
As to claim 20, Visotcky does not include a brace extending towards the support surface.  Silbernagel teaches a sign assembly with a brace 14 extending from a main member towards a support surface (see Silbernagel figure 2, column 4 lines 30-33).  It would have been obvious to one of ordinary skill in the art to combine the assembly of Visotcky with a brace as taught by Silbernagel, in order to brace the assembly in the wind.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636